               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

WILLIE L. VALES, JR.,

                      Plaintiff,
v.                                                    Case No. 19-CV-1219-JPS

SGT. MANTHEI, C.O. BARZYK, and
C.O. NICKLAUS,                                                        ORDER

                      Defendants.


       Plaintiff Willie L. Vales, Jr., proceeds in this matter pro se. He filed a

complaint alleging that Defendants violated his constitutional rights.

(Docket #1). This matter comes before the court on Plaintiff’s petition to

proceed without prepayment of the filing fee (in forma pauperis). (Docket

#2). Plaintiff has been assessed and has paid an initial partial filing fee of

$6.22. 28 U.S.C. § 1915(b).

       The court shall screen complaints brought by prisoners seeking relief

against a governmental entity or an officer or employee of a governmental

entity. 28 U.S.C. § 1915A(a). The court must dismiss a complaint or portion

thereof if the prisoner has raised claims that are legally “frivolous or

malicious,” that fail to state a claim upon which relief may be granted, or

that seek monetary relief from a defendant who is immune from such relief.

Id. § 1915A(b).

       A claim is legally frivolous when it lacks an arguable basis either in

law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams,

490 U.S. 319, 325 (1989); Hutchinson ex rel. Baker v. Spink, 126 F.3d 895, 900

(7th Cir. 1997). The court may, therefore, dismiss a claim as frivolous where
it is based on an indisputably meritless legal theory or where the factual

contentions are clearly baseless. Neitzke, 490 U.S. at 327. “Malicious,”

although sometimes treated as a synonym for “frivolous,” “is more usefully

construed as intended to harass.” Lindell v. McCallum, 352 F.3d 1107, 1109–

10 (7th Cir. 2003) (citations omitted).

       To state a cognizable claim under the federal notice pleading system,

the plaintiff is required to provide a “short and plain statement of the claim

showing that [he] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). It is not

necessary for the plaintiff to plead specific facts and his statement need only

“give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). However, a complaint that

offers mere “labels and conclusions” or a “formulaic recitation of the

elements of a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S. at 555). To state a claim, a complaint must

contain sufficient factual matter, accepted as true, “that is plausible on its

face.” Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). The complaint’s allegations

“must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted).

       In considering whether a complaint states a claim, courts should

follow the principles set forth in Twombly by first, “identifying pleadings

that, because they are no more than conclusions, are not entitled to the

assumption of truth.” Iqbal, 556 U.S. at 679. Legal conclusions must be

supported by factual allegations. Id. If there are well-pleaded factual


                                  Page 2 of 7
allegations, the court must, second, “assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.” Id.

       To state a claim for relief under 42 U.S.C. Section 1983, a plaintiff

must allege that: 1) he was deprived of a right secured by the Constitution

or laws of the United States; and 2) the deprivation was visited upon him

by a person or persons acting under color of state law. Buchanan-Moore v.

Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009) (citing Kramer v. Vill. of N.

Fond du Lac, 384 F.3d 856, 861 (7th Cir. 2004)); see also Gomez v. Toledo, 446

U.S. 635, 640 (1980). The court is obliged to give the plaintiff’s pro se

allegations, “however inartfully pleaded,” a liberal construction. See

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S.

97, 106 (1976)).

       Defendants are security officers at Waupun Correctional Institution,

where Plaintiff is incarcerated. (Docket #1 at 3). Plaintiff alleges that he

fought with another inmate on March 30, 2019, and that Defendants were

present at the nearby officers’ station. Id. at 4–5. They responded to the fight,

but Plaintiff does not say when; he suggests that they should have

intervened sooner. Id. When the combatants were told to stop fighting,

Plaintiff threw up his hands and walked away. Id. Defendant C.O. Barzyk

(“Barzyk”) nevertheless sprayed Plaintiff in the face with pepper spray. Id.

To add insult to injury, Plaintiff was also struck again by the other inmate

after being sprayed. Id.

       Plaintiff may proceed against Barzyk on a claim of excessive force.

The Eighth Amendment prohibits the “unnecessary and wanton infliction

of pain” on prisoners. Outlaw v. Newkirk, 259 F.3d 833, 837 (7th Cir. 2001).

When a correctional officer is accused of using excessive force, the core

inquiry is “whether force was applied in a good-faith effort to maintain or


                                   Page 3 of 7
restore discipline, or maliciously and sadistically to cause harm.” Hudson v.

McMillian, 503 U.S. 1, 7 (1992); Santiago v. Walls, 599 F.3d 749, 757 (7th Cir.

2010). Several factors are relevant to this determination, including the need

for force, the amount applied, the threat the officer reasonably perceived,

the effort made to temper the severity of the force used, and the extent of

the injury caused to the prisoner. Hudson, 503 U.S. at 7; Fillmore v. Page, 358

F.3d 496, 504 (7th Cir. 2004). While it appears that Barzyk’s intervention was

meant to restore order, taking Plaintiff’s allegations as true, Plaintiff had

already given up the fight, and so pepper spray was unnecessary.

       Plaintiff may also proceed against all of the Defendants on a claim

that they failed to timely intervene in the fight. Again, their conduct comes

under the purview of the Eighth Amendment. An officer may be liable for

failing to intervene in an inmate altercation if they were deliberately

indifferent to the inmate’s health or safety. Grieveson v. Anderson, 538 F.3d

763, 778 (7th Cir. 2008). This requires that the inmate be in objectively

serious danger, that the officer knew about the danger, and that the officer

nevertheless consciously disregarded the danger. Id. Here, construing

Plaintiff’s allegations generously, Defendants may have been able to

intervene in the fight sooner than they did. Plaintiff alleges that he suffered

a “major physical injury” from the fight but does not describe it in detail.

See (Docket #1 at 6). Among other things, Plaintiff will need to prove that

this injury stemmed from Defendants’ failure to timely break up the fight.

       The Court further notes that Plaintiff may not proceed against any

of the Defendants in their official capacities, as all of his claims relate solely

to their individual conduct. Miller v. Smith, 220 F.3d 491, 494 (7th Cir. 2000).

Additionally, Plaintiff cites Defendants’ apparent failure to abide by prison

policies as a basis for liability. See (Docket #1 at 5–6). Even if these


                                   Page 4 of 7
allegations were true, they do not create constitutional liability; a violation

of prison policies is not the same as a violation of the Eighth Amendment.

Lennon v. City of Carmel, Ind., 865 F.3d 503, 509 (7th Cir. 2017). Finally, the

Court will dismiss Plaintiff’s claim for “injunctive” relief, as it seeks only

money damages. See (Docket #1 at 7). Those amounts are already

encompassed by Plaintiff’s request for compensatory damages.

       Therefore, the Court finds that Plaintiff may proceed on the

following claims pursuant to 28 U.S.C. § 1915A(b):

       Claim One: The use of excessive force against Plaintiff, in violation

of the Eighth Amendment, by Barzyk on March 30, 2019; and

       Claim Two: Failing to intervene in the altercation between Plaintiff

and the other inmate, in violation of the Eighth Amendment, by all

Defendants on March 30, 2019.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for leave to proceed without

prepayment of the filing fee (in forma pauperis) (Docket #2) be and the same

is hereby GRANTED;

       IT IS FURTHER ORDERED that pursuant to an informal service

agreement between the Wisconsin Department of Justice and this Court,

copies of Plaintiff’s complaint and this Order are being electronically sent

today to the Wisconsin Department of Justice for service on Defendants;

       IT IS FURTHER ORDERED that, pursuant to the informal service

agreement between the Wisconsin Department of Justice and this Court,

Defendants shall file a responsive pleading to the complaint within sixty

(60) days of receiving electronic notice of this Order;

       IT IS FURTHER ORDERED that the agency having custody of

Plaintiff shall collect from his institution trust account the balance of the


                                 Page 5 of 7
filing fee, $343.78, by collecting monthly payments from Plaintiff’s prison

trust account in an amount equal to 20% of the preceding month’s income

credited to Plaintiff’s trust account and forwarding payments to the Clerk

of Court each time the amount in the account exceeds $10 in accordance

with 28 U.S.C. § 1915(b)(2). The payments shall be clearly identified by the

case name and number assigned to this action. If Plaintiff is transferred to

another institution, county, state, or federal, the transferring institution

shall forward a copy of this Order along with Plaintiff’s remaining balance

to the receiving institution;

       IT IS FURTHER ORDERED that a copy of this order be sent to the

officer in charge of the agency where Plaintiff is confined; and

       IT IS FURTHER ORDERED that, pursuant to the Prisoner E-Filing

Program, Plaintiff shall submit all correspondence and case filings to

institution staff, who will scan and e-mail documents to the Court. If

Plaintiff is no longer incarcerated at a Prisoner E-Filing institution, he will

be required to submit all correspondence and legal material to:

                     Office of the Clerk
                     United States District Court
                     Eastern District of Wisconsin
                     362 United States Courthouse
                     517 E. Wisconsin Avenue
                     Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S

CHAMBERS. It will only delay the processing of the matter.

       Plaintiff is further advised that failure to make a timely submission

may result in the dismissal of this action for failure to prosecute. In

addition, the parties must notify the Clerk of Court of any change of




                                 Page 6 of 7
address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties.

       Dated at Milwaukee, Wisconsin, this 12th day of September, 2019.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 7 of 7
